   Case 2:19-mj-00264-DEM Document 1 Filed 05/10/19 Page 1 of 2 PageID# 1

                                                                   FILED
                  IN THE UNITED STATES DISTRICT COURT

                                                                 MAY 1 0 2019
                  FOR THE EASTERN DISTRICT OF VIRGINIA


                             NORFOLK DIVISION               CLERK U.S. DISTRICT COURT
                                                                  NORFOLK. VA

UNITED STATES OF AMERICA


      V.                               Case No.
                                       Court Date:   July 23, 2019
LAKENDRA D. JACKSON


                           CRIMINAL INFORMATION


                                COUNT ONE
              (Misdemeanor)- Violation Notice No. 7500576

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about May 2, 2019, at Naval Support Activity Hampton

Roads, Norfolk, Virginia, within the special maritime and territorial

jurisdiction of the United States, in the Eastern District of

Virginia, the defendant, LAKENDRA D. JACKSON, did, with fraudulent

intent, knowingly and unlawfully, alter a license plate or decal

issued by the Department of Motor Vehicle or by another state; or who,

with fraudulent intent, and as the owner of a motor vehicle, operated

said motor vehicle while it displayed an altered or forged license

plate or decal.

     (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 46.2-722.)

                                COUNT TWO
                              (Misdemeanor)

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about May 2, 2019, at Naval Support Activity Hampton

Roads, Norfolk, Virginia, within the special maritime and territorial

jurisdiction of the United States, in the Eastern District of

Virginia, the defendant, LAKENDRA D. JACKSON, did willfully and
   Case 2:19-mj-00264-DEM Document 1 Filed 05/10/19 Page 2 of 2 PageID# 2



unlawfully, display, cause and permit to be displayed a license plate

or decal which license plate or decal she knew was fictitious or

altered.


     (In violation of Title 18, United States Code, Section 13,
assimilating Code of Virginia Section 46.2-613(2)).

                                   Respectfully submitted,

                                   G. Zachary Terwilliger
                                   United States Attorney


                            By:          3:
                                    rames T. Cole
                                   ''Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax:(757) 441-3205
                                   James.ColeOusdoj.gov



                         CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.

                                   t a
                             fames T. Cole
                            Special Assistant U. S. Attorney
                            Office of the U.S. Attorney
                            101 West Main Street, Suite 8000
                            Norfolk, VA 23510
                            Ph: (757) 441-6712
                            Fax:(757) 441-3205
                            James.ColeQusdoj.gov


                            1
                            Date
